3 Manulife Financial Corporation Third Quarter Report to Shareholders For the quarter ended September 30, 2007 FINANCIAL HIGHLIGHTS As at and for the three months ended September 30 (Canadian $ in millions unless otherwise stated and per share information, unaudited) 2007 2006 % Change Net income $ 1,069 $ 968 10 Loss attributed to participating policyholders (1 ) (6 ) - Net income attributed to shareholders $ 1,070 $ 974 10 Preferred share dividends (7 ) (7 ) - Net income available to common shareholders $ 1,063 $ 967 10 Premiums and deposits: Life and health insurance premiums $ 3,640 $ 3,629 - Annuity and pension premiums 1,242 1,049 18 Segregated funds deposits 8,888 7,705 15 Mutual fund deposits 2,304 2,177 6 ASO premium equivalents 582 533 9 Other fund deposits 141 208 (32 ) Total premiums and deposits $ 16,797 $ 15,301 10 Funds under management: General fund $ 159,028 $ 163,183 (3 ) Segregated funds 174,301 153,863 13 Mutual funds 36,185 36,994 (2 ) Other funds 29,506 26,830 10 Total funds under management $ 399,020 $ 380,870 5 % of Total % of Total Capitalization: 2007 2006 Long-term debt1 $ 2,853 $ 2,470 10 9 Liabilities for preferred shares and capital instruments 1,990 1,886 7 7 Non-controlling interest in subsidiaries 202 207 1 1 Equity Participating policyholders' equity 152 134 1 1 Shareholders' equity Preferred shares 638 638 2 2 Common shares 14,004 14,211 48 50 Contributed surplus 133 95 - - Retained earnings 13,710 12,770 47 45 Accumulated other comprehensive loss (4,585 ) (3,872 ) (16 ) (15 ) Total capital $ 29,097 $ 28,539 100 100 1 Includes $546 operational leverage Selected key performance measures: Basic earnings per common share $ 0.70 $ 0.62 Diluted earnings per common share $ 0.70 $ 0.62 Return on common shareholders' equity (annualized)2 18.9 % 16.6 % Book value per common share $ 15.48 $ 15.01 Common shares outstanding (in millions) End of period 1,502 1,546 Weighted average - basic 1,511 1,551 Weighted average - diluted 1,525 1,566 2 Returnon common shareholders' equity is net income available to common shareholders divided by average common shareholders' equity excluding accumulated other comprehensive income on AFS securities and cash flow hedges. MESSAGE TO SHAREHOLDERS Manulife Financial Corporation reports strong revenues and earnings growth Return on shareholders’ equity of 18.9 per cent, up 230 basis points Manulife Financial reported third quarter shareholders’ net income of $1,070 million, an increase of 10 per cent over last year.Fully diluted earnings per share were $0.70, up 13 per cent from one year ago.As well, return on common shareholders’ equity1 was 18.9 per cent, an increase of 230 basis points. Third quarter premiums and deposits rose to $16.8 billion, an increase of 10 per cent over last year due to continued strong sales and growth in recurring premiums and deposits.On a constant currency basis, growth in premiums and deposits would have been 16 per cent. Our third quarter results reflect the strength and diversity of our businesses and invested assets.As well, our continued focus on product innovation and distribution excellence reflected in exceptional sales across our Company. Third quarter sales were very strong across the Company, with Individual Insurance sales of $594 million, up 23 per cent over last year, and wealth management sales of $10.8 billion, up 26 per cent.Record sales levels were achieved in a number of businesses this quarter: · John Hancock Variable Annuities sales of US$3.0 billion, up 46 per cent · Japan Variable Annuities sales of US$1.2 billion, up 330 per cent · Other Asia Territories Individual Life sales of US$55 million, up 49 per cent · Hong Kong Individual Wealth Management sales of US$379 million, up 235 per cent · Hong Kong Group Pension sales of US$151 million, up 39 per cent · Manulife Bank new loan volumes of $961 million, up 55 per cent Continued growth of our in-force business and favourable investment related performance contributed to the year over year growth in earnings.Earnings growth was partially offset by the negative impact of lower interest rates and the strengthening of the Canadian dollar. Total funds under management as at September 30, 2007 were $399 billion, an increase of five per cent over last year.Excluding the negative impact of currency movements over the year, growth in total funds under management would have been 14 per cent. OPERATING HIGHLIGHTS United States · Sales of John Hancock Variable Annuities rose to US$3.0 billion in the third quarter, an increase of 46 per cent over last year and above the previous record set in the second quarter of this year.Strong sales contributed to the record net flows of US$1.5 billion. · John Hancock Variable Annuities is poised to start selling through Edward Jones in early 2008.Edward Jones, which has a network of over 10,000 financial advisors and in excess of 7 million clients, is a leading distributor of variable annuities in the United States. · John Hancock Life continued to refresh its product portfolio and in the third quarter the business introduced two new survivorship variable universal life products, refreshed its flagship guaranteed universal life product and revamped its level-premium term life insurance portfolio.Continuous product innovation contributed to the business’ strong sales, with record third quarter sales of US$197 million, up 17 per cent over the same quarter last year. · John Hancock Long Term Care introduced a new guaranteed increase option to its Leading Edge long-term care insurance policy.This new option provides clients with increased flexibility and the opportunity to increase policy benefits to better suit changing needs. 1 Return on common shareholders’ equity is calculated excluding Accumulated Other Comprehensive Income on available-for-sale securities and cash flow hedges. Canada § The acquisition of Berkshire-TWC Financial Group Inc. was completed in the quarter. This added more than 700 Advisors and 237 branches from Berkshire’s mutual fund and securities business to Manulife’s existing operations, bringing the total sales force up to 1,500 advisors and tripling assets under administration in that business to $19 billion. § Manulife Mutual Funds expanded its fund offerings to include five new mandates and a new mutual fund class, providing investors with additional opportunities for diversification and access to top-ranked investment management.The new mutual fund class provides regular distributions to investors looking for a tax efficient means of generating income from their mutual fund investments. § Group Benefits was awarded the contract with Canada Post to implement its Integrated Absence Solution product for their National Disability Management Program across Canada. This was the largest sale ever for Manulife’s Group Benefits business and the largest in the benefits industry since 1995. Asia and Japan · In Japan, variable annuity sales rose to US$1.2 billion, an increase of 330 per cent over last year and up 153 per cent over the previous quarter.The record sales were driven by the June 25th launch of an innovative new product which was designed to allow customers to lock-in investment gains. · Other Asia Territories had a record sales quarter with individual insurance sales of US$55 million, up 49 per cent over the third quarter last year.New product introductions and expanded distribution reach contributed to the sales growth across almost all territories. · In Taiwan, Manulife launched the country’s first variable annuity product with a guaranteed withdrawal benefit that provides a regular stream of retirement income for at least 20 years or income for life from age 65, regardless of market performance. · Manulife Financial continued to expand its operations in China and in the third quarter received two additional licenses; bringing the total number of licenses up to 23. Corporate · Manulife Financial repurchased 21.2 million shares in the third quarter, at a total cost of approximately $849 million. · Manulife Financial’s key insurance subsidiaries were upgraded from Aa2 to Aa1 by Moody’s Investors Service.This makes Manulife Financial one of only two publicly traded life insurance companies in North America with such ratings. · The Company also announced that the Board of Directors approved a quarterly shareholders’ dividend of $0.24 per share on the common shares of the Company, payable on and after December 19, 2007 to shareholders of record at the close of business on November 19, 2007. Dominic D’Alessandro President and Chief Executive Officer KEY PERFORMANCE MEASURES MANAGEMENT’S DISCUSSION AND ANALYSIS Financial Highlights (unaudited) Quarterly Results 3Q07 2Q07 3Q06 Shareholders’ Net Income (C$ millions) 1,070 1,102 974 Premiums & Deposits (C$ millions) 16,797 16,438 15,301 Funds under Management (C$ billions) 399.0 410.2 380.9 Capital (C$ billions) 29.1 30.5 28.5 Effective January 1, 2007, the Company adopted four new Canadian accounting standards for Financial Instruments - Recognition and Measurement, Hedges, Comprehensive Income and Accounting for Leveraged Leases.These changes in accounting policies have not had a material impact on shareholders’ net income. Net Income The Company’s shareholders’ net income for the third quarter of 2007 was $1,070 million, up 10 per cent from $974 million reported a year earlier.The increase in earnings was a result of higher fee income related to the growth in funds under management in the wealth management businesses and the impact of investment related gains.Favourable equity markets compared to a year ago, gains on private equities as well as real estate investment performance more than offset the negative impact of lower interest rates. The strengthened Canadian dollar also reduced earnings by $56 million.Year-to-date shareholders’ net income was $3,158 million compared to $2,885 million in 2006. Diluted Earnings per Share and Return on Common Shareholders’
